In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
******************** *
JODI K. HUPE, mother and        *
next friend of B.A.H., a minor, *
                                *                    No. 14-448V
                   Petitioner,  *                    Special Master Christian J. Moran
                                *
v.                              *                    Filed: January 8, 2016
                                *
SECRETARY OF HEALTH             *                    Attorney’s fees and costs; award in
AND HUMAN SERVICES,             *                    the amount to which respondent does
                                *                    not object.
                   Respondent.  *
******************** *
Theodore G. Pashos, Esq., Niedner, Bodeux, Carmichael, Huff, Lenox and Pashos,
L.L.P., St. Charles, MO, for Petitioner;
Amy Kokot, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On January 6, 2016, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $25,000.00 for attorneys’ fees and costs incurred by
petitioner’s counsel, an amounts to which respondent does not object. The Court
awards this amount.

       On May 27, 2014, Jodi K. Hupe, mother and next friend of B.A.H., filed a
petition for compensation, alleging that the Gardasil vaccination, which she
received on June 1, 2011, caused B.A.H. to lose consciousness and fall, suffering

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
injuries to her jaw and face. Petitioner received compensation based upon the
parties’ proffer. Decision, issued July 9, 2015. Because petitioner received
compensation, she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

     Petitioner seeks a total of $25,000.00 in attorneys’ fees and costs.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $25,000.00, in the form of a check made payable to
        petitioner and petitioner’s attorney, Theodore G. Pashos, for attorneys’
        fees and other litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2